 


109 HR 3195 IH: Montgomery GI Bill Second Chance Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3195 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Visclosky (for himself, Mr. Kildee, Mr. Berry, Mr. Rangel, Mr. Ruppersberger, Ms. Solis, Mr. Grijalva, Mr. McDermott, Mr. Towns, Mr. Lynch, Mr. McGovern, and Mr. Tanner) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, and title 10, United States Code, to provide for an opportunity for active duty personnel to withdraw an election not to participate in the program of educational assistance under the Montgomery GI Bill. 
 
 
1.Short titleThis Act may be cited as the Montgomery GI Bill Second Chance Act of 2005. 
2.Opportunity for active duty personnel to withdraw an election not to participate in the Montgomery GI Bill education program 
(a)In generalChapter 30 of title 38, United States Code, is amended by inserting after section 3018C the following new section: 
 
3018D.Opportunity for certain active-duty personnel to enroll 
(a) 
(1)Notwithstanding any other provision of this chapter, during the month of October in any year, beginning with 2005, (hereinafter in this section referred to as the open season) a qualified individual (described in subsection (b)) may make an irrevocable election under this section to become entitled to basic educational assistance under this chapter. 
(2)The Secretary of each military department shall provide for procedures for a qualified individual to make an irrevocable election under this section in accordance with regulations prescribed by the Secretary of Defense for the purpose of carrying out this section or which the Secretary of Homeland Security shall provide for such purpose with respect to the Coast Guard when it is not operating as a service in the Navy. 
(b)A qualified individual referred to in subsection (a) is an individual who meets each of the following requirements: 
(1)The individual first became a member of the Armed Forces or first entered on active duty as a member of the Armed Forces before, on, or after July 1, 1985. 
(2)The individual has served on active duty without a break in service since the date the individual first became such a member or first entered on active duty as such a member. 
(3)The individual is serving on active duty during the open season of the year involved. 
(4)The individual, before applying for benefits under this section, has completed the requirements of a secondary school diploma (or equivalency certificate) or has successfully completed (or otherwise received academic credit for) the equivalent of 12 semester hours in a program of education leading to a standard college degree. 
(5)The individual, when discharged or released from active duty, is discharged or released therefrom with an honorable discharge. 
(c) 
(1)Subject to the succeeding provisions of this subsection, with respect to a qualified individual who makes an election under this section to become entitled to basic educational assistance under this chapter— 
(A)the basic pay of the qualified individual shall be reduced (in a manner determined by the Secretary concerned) until the total amount by which such basic pay is reduced is $1,200; and 
(B)to the extent that basic pay is not so reduced before the qualified individual’s discharge or release from active duty as specified in subsection (b)(5), at the election of the qualified individual— 
(i)the Secretary concerned shall collect from the qualified individual; or 
(ii)the Secretary concerned shall reduce the retired or retainer pay of the qualified individual by, an amount equal to the difference between $1,200 and the total amount of reductions under subparagraph (A), which shall be paid into the Treasury of the United States as miscellaneous receipts. 
(2) 
(A)The Secretary concerned shall provide for an 18-month period, beginning on the date the qualified individual makes an election under this section, for the qualified individual to pay that Secretary the amount due under paragraph (1). 
(B)Nothing in subparagraph (A) shall be construed as modifying the period of eligibility for and entitlement to basic educational assistance under this chapter applicable under section 3031 of this title. 
(d)With respect to qualified individuals referred to in subsection (c)(1)(B), no amount of educational assistance allowance under this chapter shall be paid to the qualified individual until the earlier of the date on which— 
(1)the Secretary concerned collects the applicable amount under clause (i) of such subsection; or 
(2)the retired or retainer pay of the qualified individual is first reduced under clause (ii) of such subsection. 
(e) 
(1)Except as provided in paragraph (3), a qualified individual who is enrolled in the educational benefits program provided by chapter 32 of this title and who makes the election described in subsection (a)(1) shall be disenrolled from such chapter 32 program as of the date of such election. 
(2)For each individual who is disenrolled from such program, the Secretary shall refund— 
(A)to the individual, as provided in section 3223(b) of this title and subject to subsection (b)(2) of this section, the unused contributions made by the individual to the Post-Vietnam Era Veterans Education Account established pursuant to section 3222(a) of this title; and 
(B)to the Secretary of Defense the unused contributions (other than contributions made under section 3222(c) of this title) made by such Secretary to the Account on behalf of such individual. 
(3)Any contribution made by the Secretary of Defense to the Post-Vietnam Era Veterans Education Account pursuant to subsection (c) of section 3222 of this title on behalf of any individual referred to in paragraph (1) shall remain in such account to make payments of benefits to such individual under section 3015(f) of this title. 
(f)The Secretary concerned, in conjunction with the Secretary of Defense, shall provide for notice of the opportunity under this section to elect to become entitled to basic educational assistance under this chapter.. 
(b)Conforming amendments 
(1)Sections 3011(c)(1) and 3012(d)(1) of such title are each amended by striking Any individual in the third sentence and inserting Subject to section 3018D of this title, any individual. 
(2)Section 3015(f) of such title is amended by striking or 3018C and inserting 3018C, or 3018D. 
(3)Section 3017(b)(1) of such title is amended— 
(A)in subparagraph (A), by striking or 3018C(e) and inserting 3018C(e), or 3018D(d); 
(B)in subparagraph (B), by inserting or 3018D(d) after 3018C(e); or 
(C)in subparagraph (C), by striking or 3018C(e) and inserting 3018C(e), or 3018D(d). 
(c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3018C the following new item: 
 
 
3018D. Opportunity for certain active-duty personnel to enroll. 
 
